Title: Thomas Jefferson to Joseph Darmsdatt, 27 May 1810
From: Jefferson, Thomas
To: Darmsdatt, Joseph


          
            Sir
             
                     Monticello 
                     May 27. 10.
          
            In the years 1796. & 1797. while living at home, I had considerable dealings with you in the article of salt fish, and recollect that I was well satisfied with those dealings. I am now returned to the same situation, and to the same occasion of procuring supplies of that article, and perhaps on a larger scale. my wants would perhaps go to about a dozen barrels a quarter. I should hope from the size & certainty of the demand, to be supplied with the best of the article, and on the lowest terms the business would admit, and that a paiment within the course of each quarter would be satisfactory. should it be agreeable to you to 
                  renew our dealings under these views, 
                  I will begin by asking the favor of you to send me a dozen barrels of herrings of the last season, one half of them to Milton, and the other half to Lynchburg to the address of Messrs Brown & Robertson merchants of that place. freight will be paid there by them, & at Milton by myself. should
			 you be at a loss as to the conveyance, mr Jefferson who is well acquainted with the boats plying to both places, will always be so good to 
                  as to inform you of them. the reciepts of the watermen should be taken & inclosed to me, & to
			 express particularly that the barrels are delivered to them in good condition to guard
			 against their pretexts for plundering.
		  
		   I salute you with esteem.
          
            Th:
            Jefferson
        